Per Curiam.
Plaintiff appeals from an order denying her motion for a new trial following a judgment of the district court dismissing her action to vacate a divorce decree entered February 28, 1963, on the grounds of fraud.
We have considered the assignments of error made by plaintiff and hold that the findings of fact, conclusions of law, and order for judgment of the trial court are adequately sustained by the record and proceedings herein and that there was no abuse of discretion by the trial court.
Affirmed.